DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process (claim 1, 21 and 28, a method), machine, or manufacture, which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
determining values for a set of parameters for a plurality of locations in the geological formation by inversion of formation data obtained from a plurality of different logging tools, 
wherein the inversion of the formation data that determines a set of parameters for each particular location in the geological formation is constrained by certain formation data that characterizes the particular location in the geological formation as obtained from at least one of the plurality of different logging tools.
Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “determining values of at least one parameter of a geological formation,” such a determination of a value is an abstract idea, therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

            Dependent claim(s) 2-20 and 22-27 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
            The additional limitations of claims 2-27 are merely extensions of abstract ideas with no additional elements or include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Evaluating claim 21, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
obtaining formation data for a plurality of locations in the geological formation from a plurality of different logging tools; and 
determining values for a set of parameters for the plurality of locations in the geological formation by inversion of the formation data, wherein the inversion of the formation data that determines a set of parameters for each particular location in the geological formation is constrained by certain formation data that characterizes the particular location as obtained from at least one of the plurality of different logging tools.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “determining values of at least one parameter of a geological formation,” such a determination of a value is an abstract idea, therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.

Evaluating claim 28, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the grouping of a mathematical relationship.  The limitations include 
determining values for a set of parameters that characterize the porous medium by inversion of data obtained from a plurality of different tools, wherein the inversion of the data that determines the set of parameters is constrained by certain data that characterizes the porous medium as obtained from at least one of the plurality of different tools.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  Although the claim recites “characterizing a porous medium,” such a determination of a value is an abstract idea, therefore the abstract idea is not integrated into the practical application.  
Therefore, the claims are directed to an abstract idea. 

At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.


            The additional limitations of claims 29-34 are merely extensions of abstract ideas with no additional elements or include only generic elements.
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 16-21 and 28-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 10,393,641 (Donadille).

Regarding claims 1 and 21, US Patent 10,393,641 (Donadille) discloses a method for determining values of at least one parameter of a geological formation (“determining values of a pore cementation exponent m and/or a saturation exponent n for locations in a formation having similar petrophysical properties” [Abstract]), the method comprising: 
determining values for a set of parameters for a plurality of locations in the geological formation by inversion of formation data obtained from a plurality of different logging tools (“analyzing data from downhole tools such as dielectric and NMR tools (e.g., using interpretation software) is m.sub.n. This parameter is often called an “apparent cementation exponent”. More particularly, m.sub.n is a textural parameter that is obtained from inversion of the complex permittivity dispersion measured downhole (and in labs). The forward models used in this inversion are often bimodel and Stroud-Milton-De (SMD) models” [Col 3, Ln 30]), 
            wherein the inversion of the formation data that determines a set of parameters for each particular location in the geological formation is constrained by certain formation data that characterizes the particular location in the geological formation as obtained from at least one of the plurality of different logging tools (“analyzing data from downhole tools such as dielectric and NMR tools (e.g., using interpretation software) is m.sub.n. This parameter is often called an “apparent cementation exponent”. More particularly, m.sub.n is a textural parameter that is obtained from inversion of the complex permittivity dispersion measured downhole (and in labs). The forward models used in this inversion are often bimodel and Stroud-Milton-De (SMD) models” [Col 3, Ln 30]).

Regarding claim 2, Donadille generally discloses the method above, and further discloses the inversion of the formation data obtained from the plurality of different logging tools determines a set of parameters with reduced errorbar for such parameters (“the present method provides a result that is significantly more accurate (smaller error) and more robust (smaller standard deviation) than the conventional method” (Col 6, Ln 12)).

Regarding claim 16, Donadille generally discloses the method above, and further discloses the inversion is carried out by a computer processing system (“The computer system may also include a computer processor (e.g., a microprocessor, microcontroller, digital signal processor, or general purpose computer) for executing any of the methods and processes described above” (Col 9, Ln 43)).

Regarding claim 17, Donadille generally discloses the method above, and further discloses storing the set of parameters for the plurality of locations as part of a log stored in computer memory of the computer processing system (“the computer system may further include a memory such as a semiconductor memory device (e.g., a RAM, ROM, PROM, EEPROM, or Flash-Programmable RAM), a magnetic memory device (e.g., a diskette or fixed disk), an optical memory device (e.g., a CD-ROM), a PC card (e.g., PCMCIA card), or other memory device” (Col 9, Ln 46)).

Regarding claim 18, Donadille generally discloses the method above, and further discloses displaying the log stored in computer memory of the computer processing system in order to display the set of parameters for the plurality of locations that are part of a log (“the computer system may further include a memory such as a semiconductor memory device (e.g., a RAM, ROM, PROM, EEPROM, or Flash-Programmable RAM), a magnetic memory device (e.g., a diskette or fixed disk), an optical memory device (e.g., a CD-ROM), a PC card (e.g., PCMCIA card), or other memory device” (Col 9, Ln 46)).

Regarding claim 19, Donadille generally discloses the method above, and further discloses the plurality of different logging tools are realized by a string of logging tools of a bottom hole assembly that is conveyed in a wellbore that traverses the geological formation (“drill wellbores in the formation containing a hydrocarbon reservoir for the purpose of running tools down the wellbore(s) in order to generate data useful in analyzing the makeup of the formation and the contents of the reservoir” (Col 1, Ln 29)).

Regarding claim 20, Donadille generally discloses the method above, and further discloses the plurality of different logging tools are integrated into a unitary housing of a bottom hole assembly that is conveyed in a wellbore that traverses the geological formation (“at 100, formation data at multiple depths are obtained using wellbore tools” (Col 6, Ln 24)).

Regarding claim 28, US Patent 10,393,641 (Donadille) discloses a method for characterizing a porous medium
determining values for a set of parameters that characterize the porous medium by inversion of data obtained from a plurality of different tools (“analyzing data from downhole tools such as dielectric and NMR tools (e.g., using interpretation software) is m.sub.n. This parameter is often called an “apparent cementation exponent”. More particularly, m.sub.n is a textural parameter that is obtained from inversion of the complex permittivity dispersion measured downhole (and in labs). The forward models used in this inversion are often bimodel and Stroud-Milton-De (SMD) models” [Col 3, Ln 30]), 
wherein the inversion of the data that determines the set of parameters is constrained by certain data that characterizes the porous medium as obtained from at least one of the plurality of different tools (“analyzing data from downhole tools such as dielectric and NMR tools (e.g., using interpretation software) is m.sub.n. This parameter is often called an “apparent cementation exponent”. More particularly, m.sub.n is a textural parameter that is obtained from inversion of the complex permittivity dispersion measured downhole (and in labs). The forward models used in this inversion are often bimodel and Stroud-Milton-De (SMD) models” [Col 3, Ln 30]).

Regarding claim 29, Donadille generally discloses the above method and further discloses the set of parameters includes an apparent cementation factor m.sub.n and a formation water saturation S.sub.w that are derived by inverting dielectric data that characterizes the porous medium as obtained from a dielectric tool (“cementation exponent m and/or the saturation exponent n are obtained utilizing values, at those formation depths, of the apparent cementation exponent m.sub.n obtained from a dielectric tool, and from determined or known values of water saturation S.sub.w(i) and porosity ϕ(i) at those depths. (Col 2. Ln 9)).

Regarding claim 30, Donadille generally discloses the above method and further discloses the dielectric data characterizes relative permittivity and conductivity of the porous medium (“Information regarding the rock matrix and the fluid volume, such as porosity, permeability, hydrocarbon volume, water and oil saturations, conductivities, etc., are desired results” (Col 1, Ln 38)).

Regarding claim 31, Donadille generally discloses the above method and further discloses the certain data that is used to constrain the inversion includes at least one of resistivity data obtained from a resistivity tool and porosity data obtained from a porosity tool (“A log of porosities is obtained using a neutron porosity tool, such as a CNT™ tool or a SCNT™ tool, or an NMR porosity tool” (Col 6, Ln 30)).

Regarding claim 32, Donadille generally discloses the above method and further discloses the porous medium is reservoir rock (“Information regarding the rock matrix and the fluid volume, such as porosity, permeability, hydrocarbon volume, water and oil saturations, conductivities, etc., are desired results” (Col 1, Ln 38)).

Regarding claim 33, Donadille generally discloses the above method and further discloses the plurality of different tools comprises a plurality of downhole logging tools (“A log of porosities is obtained using a neutron porosity tool, such as a CNT™ tool or a SCNT™ tool, or an NMR porosity tool” (Col 6, Ln 30)).

Regarding claim 34, Donadille generally discloses the above method and further discloses the plurality of different tools comprises a plurality of laboratory tools (“from an NMR analysis, from a formation micro resistivity imager tool, or from laboratory core study” (Col 4, Ln 13) “Laboratory measurements on two cores were made to validate the methods described herein. Two cores of identical lithology were obtained in a laboratory” (Col 4, Ln 13)).

Examiner’s Note
Claims 3-15 and 22-27 define over the prior art.
Regarding claim 3, though the prior art discloses the above, the prior art fails to teach or suggest the further inclusion of:
the set of parameters for each particular location in the geological formation includes an apparent cementation factor mn and a formation water saturation Sv that are derived by inverting 

Regarding claim 22, though the prior art disclsoes the above, the prior art fails to teach or suggest the further inclusion of
the plurality of different logging tools includes a dielectric logging tool; the formation data includes dielectric data that characterizes each particular location in the geological formation as obtained from the dielectric logging tool; and the set of parameters for each particular location in the geological formation includes an apparent cementation factor mn and a formation water saturation Sv that are derived by inverting the dielectric data obtained from the dielectric logging tool.
Each remaining claims depends upon claims 3 and 22 and thus defines over the prior art for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent 8,364,404 teaches the measurements d.sup.Obs are obtained in real-time from a directional propagation-style measurement-while-drilling tool which is capable of distinguishing the formation properties above and below the tool location as described above.
US Patent 10,502,863 teaches receiving data from different types of borehole tool sensors where at least one sensor is selected a group that includes a micro-resistivity sensor, a 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864